DETAILED ACTION

Status of Claims


Claims 1-19 are currently pending and have been examined in this application.  This communication is the first action on the merits. 
Claims 20-26 have been cancelled.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
Information Disclosure Statement

The information disclosure statements (IDS) submitted on 8/26/20 & 9/4/20 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Examiner Suggestion(s)

The following suggestions to the claim limitations better improve claim form by making the claim language more consistent:

Claims  1 & 19:

the at least one merchant redemption voucher”

Claim 2:
“generated by at least one of the at least one transaction processing server”
“a request comprising the at least one merchant redemption identifier”

Claims 3, 4, 12, 13:
All mentions of “the merchant redemption voucher” should be “the at least one merchant redemption voucher”.
	
Claims 8 & 17:
	“the issuer bank system”

Claim  10:
“activating, with at least one processor, the at least one merchant redemption voucher”

All mentions after “activating, with at least one processor” should recite “with the at least one processor”.

Claim 11:
“a request comprising the at least one merchant redemption identifier”

Claim  14:
All mentions of “with at least one processor” should recite “with the at least one processor”.


Specification (Abstract)


The abstract of the disclosure does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b). A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text.



	Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: YES).
The Examiner has identified system Claim 1 as the claim that represents the claimed invention for analysis and is similar to method Claim 10 & system Claim 19.  Claim 1 recites the limitations of (additional elements emphasized in bold and are considered to be parsed from the remaining abstract idea): 


A system for processing at least one merchant redemption voucher associated with a customer, comprising at least one transaction processing server having at least one processor programmed or configured to: activate at least one merchant redemption voucher for use by the customer at a merchant based at least partially upon an activation request received from the customer, the at least one merchant redemption voucher corresponding to at least one merchant redemption rule; receive, from a merchant point-of-sale system, a transaction request associated with a transaction between the customer and the merchant, the transaction request comprising a merchant identifier, a transaction amount, and an account identifier associated with the customer; in response to receiving the transaction request, identify the at least one merchant redemption voucher based at least partially on the account identifier; determine if the at least one merchant redemption voucher can be processed based at least partially on the at least one merchant redemption rule; in response to determining that the at least one merchant redemption voucher can be processed, determine a modified transaction amount based at least partially on the transaction amount and the at least one merchant redemption rule; and transmit, to the merchant point-of-sale system, an authorization confirmation comprising the modified transaction amount.



which is a process that, under its broadest reasonable interpretation, covers performance of the limitation(s) as a Certain method of organizing human activity (commercial or legal interaction) of processing a merchant redemption voucher.  

If a claim limitation, under its broadest reasonable interpretation (BRI), covers performance of the limitation as a certain method of a commercial or legal interaction, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  

Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include:  (1) Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (MPEP 2106.05.f), (2) Adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05.g), (3) Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05.h).  The transaction processing server, processor and merchant POS system in Claim 1 are just using generic computer components (in addition to the non-transitory CRM of Claim 19.  The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to implement an abstract idea by adding the words “apply it” (or an equivalent) with the judicial exception.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claim 1 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware amounts to no more than mere instructions to implement an abstract idea by adding the words “apply it” (or an equivalent) with the judicial exception.  Mere instructions to implement an abstract idea on or with the use of generic computer components, cannot provide an inventive concept - rendering the claim patent ineligible. Thus claim 1 is not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
The dependent claims further define the abstract idea that is present in their respective independent claims and hence are abstract for at least the reasons presented above.  The dependent claims do not include any additional elements (including Claim 2 – issuer bank system – generic computer components used to implement the judicial exception; Claims 3 & 12 – mobile wallet application - tool used to implement the abstract idea, mobile device – generic computer component; Claims 4 & 13 – database – tool used to implement the abstract idea; Claims 5 & 14 – token – which is merely a representation of data; Claims 7 & 16 – physical payment card and GUI – which are tools used to implement the abstract idea (mobile wallet & mobile device - similar to Claim 3); Claims 8 & 17 – issuer bank system (similar to Claim 2); Claims 9 & 18 – barcode – which is merely a representation of data; Claim 11 – issuer bank system & transaction processing server - generic computer components used to implement the judicial exception) that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, the aforementioned claims are not patent-eligible.
 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Boal (US 20140180793) in view of Lange (US 20150058109).

Claim 1. 

Boal teaches the following limitations: 

A system for processing at least one merchant redemption voucher associated with a customer, comprising 

(Boal – [abstract] A data processing system for managing electronic offers… the recommended offer is included in a transaction receipt transmitted to a customer data processing system)

Examiner Note: The offer corresponds to the voucher.

at least one transaction processing server having at least one processor programmed or configured to:

(Boal – [0062] In other aspects, the invention encompasses data processing systems comprising logic modules implemented at least partially by one or more processors, as well as memories and other computer-readable media configured to carry out the foregoing steps. [0069] contextual transaction data 1345 may be transmitted directly or indirectly to any other data processing system, such as a receipt server (e.g., receipt server 1370), an offer server (e.g., offer server 1380); [0079-0080])


activate at least one merchant redemption voucher for use by the customer at a merchant based at least partially upon an activation request received from the customer, 

(Boal - [0086] An offer can become activated in response to a number of triggering events, including upon recommendation by the offer recommendation component of offer server 1380, upon a consumer device 1305 requesting activation of an offer provided by offer server 1380)


the at least one merchant redemption voucher corresponding to at least one merchant redemption rule; 

(Boal – [0007] A customer benefit of an offer is realized during a process sometimes called "redemption," which typically takes place during a transaction between the consumer and a retailer. When the consumer wishes to engage in a transaction the retailer determines whether the conditions of the offer have been met. If so, the retailer, which may be any merchant or other entity that sells products or services, provides the benefit to the consumer on behalf of the offer provider. [0086] An offer can become activated in response to a number of triggering events, including upon recommendation by the offer recommendation component of offer server 1380, upon a consumer device 1305 requesting activation of an offer provided by offer server 1380…a digital coupon is generated on-demand, upon a retailer 1310 determining that a transaction involving the corresponding consumer entity record matches the conditions for an offer that has been activated for the consumer entity.)



a merchant identifier, a transaction amount, and an account identifier associated with the customer; 

(Boal – [0067] The store controller may collect transaction-related data 1345 from the terminals 1340 … related to one or more consumer transactions conducted directly or indirectly by a retailer. Examples of contextual transaction data 1345 include data originating directly…from any transaction conducted…in a facility owned, controlled or operated by retailer, such as retailer 1310…including without limitation basket-level transaction details such as universal product codes and quantities purchased, total number of items purchased, transaction amounts, payment details ( e.g., a credit card number, a payment identifier, a secure payment hash key), information about a data processing system, logic module or facility where the transaction takes place (e.g., terminal 1340 or store 1330), time, date, offers applied during the transactions, information relating to the customer conducting the transaction ( e.g., a name, a phone number, a pin number, a password, a code, a loyalty card number, other biometric or personal identification data, etc.), RFID data, a device identifier, items that were purchased in a previous or concurrent transaction, a transaction number, and any other type or class of similar data. [0181] Each transaction log optionally comprises other transactional informational, including a time, date, retailer identifier)


in response to receiving the [transaction] request, identify the at least one merchant redemption voucher based at least partially on the account identifier; 

(Boal – [0081] The act of providing an offer may include providing offer data describing an offer and/or providing a mechanism by which a consumer may redeem the offer, such as a mechanism for printing a coupon, displaying a coupon in a digital format, or saving information identifying the offer to an account associated with the consumer…each request may include information provided by a corresponding consumer device 1305, such as user login credentials, phone numbers, device identifying information such as an Internet Protocol ("IP") address or Near Field Communication ("NFC") tag, biometric data, basket data, shopping list data, or request metadata, by which the offer server 1380 may identify…a consumer entity for which offer server 1380 is to provide an offer. [0084] [0085] An "activated" offer for a particular consumer entity is an offer that a consumer entity may be specifically eligible to redeem at one or more of retailers 1310. An offer may be activated for a specific set of one or more retailers 1310, or for all retailers 1310 in general. An activated offer can be mapped directly to a consumer entity in consumer data store 1358; [0086] a digital coupon is generated on-demand, upon a retailer 1310 determining that a transaction involving the corresponding consumer entity record matches the conditions for an offer that has been activated for the consumer entity.)


determine if the at least one merchant redemption voucher can be processed based at least partially on the at least one merchant redemption rule; 

(Boal – [0081] receives requests for offer(s) from consumer devices 1305 and/04 other servers.  [0083] offer server 1380 may not necessarily return any information to consumer device 1305, but rather simply activate the offer(s) selected in response to
the request.  [0086] a digital coupon is generated on-demand, upon a retailer 1310 determining that a transaction involving the corresponding consumer entity record matches the conditions (rules) for an offer that has been activated for the consumer entity.)

Examiner Note: Upon the determination that a consumer matches conditions (rules) for an offer, a coupon (voucher) is generated (processed).


in response to determining that the at least one merchant redemption voucher can be processed, determine a modified transaction amount based at least partially on the transaction amount and the at least one merchant redemption rule; and 

(Boal – [0086] a digital coupon is generated on-demand, upon a retailer 1310 determining that a transaction involving the corresponding consumer entity record matches the conditions (rules) for an offer that has been activated for the consumer entity [0138] optimizer 1583 may suggest a discount amount [0140] offer parameter optimizer 1583 may receive, and may analyze, contextual transaction data received directly or indirectly from a retailer or other terminal that is facilitating a consumer electronic transaction, such as the contextual transaction data 1345 discussed in connection with the embodiment of FIG. 13A…contextual transaction data may include any of a variety of information related to one or more consumer transactions conducted within a facility owned, controlled or operated by a retailer, including…transaction amounts…facility where the transaction takes place (e.g., terminal 1340 or store 1330), offers applied during the transactions, information relating to the customer conducting the transaction…items that were purchased in a … concurrent transaction)


transmit, to the merchant point-of-sale system, an authorization confirmation comprising the modified transaction amount.  

(Boal – [0219] FIG. 22 illustrates an example flow 2200 for providing offers at endpoints operated by retailers, according to an embodiment. While flow 2200 is described in terms of the architecture described for system 1300 of FIG. 13A [0225] receiving, via the offer provision interface, from the first retailer, a request to provide offers, the request including contextual data… a checkout terminal at a first retailer 1310 may submit credentials provided in a recent or pending transaction to offer server 1380. [0229] responsive to the request, providing the first retailer with offer data describing the selected one or more offers. [0252] the payment provider may authorize the transaction upon verifying that the identified payment account has sufficient funds to pay for the pending transaction, and that the pending transaction passes various fraud prevention algorithms. The payment provider responds to the retailer with an indication of whether the transaction was authorized. [0255] Block 2070 comprises the payment provider redeeming the offer(s) identified in block 2065. Block 2070 may comprise, for instance, the payment provider reducing the amount that the consumer will be billed for the transaction by amount(s) specified by the identified offer(s). [0257] Block 2090 comprises the payment provider reporting the credit or reduced transaction amount back to the retailer, so that the retailer can advise the consumer as to which offers were redeemed. For example, a point-of-sale register may prompt an attendant to advise the consumer that an offer was redeemed.)


Boal does not explicitly teach the following limitations, however Ocher teaches:


receive, from a merchant point-of-sale system, a transaction request associated with a transaction between the customer and the merchant, the transaction request comprising

(Lange – [0006] The system can include an account management system, including a first database that … manages individual financial states of financial accounts in response to transaction requests that add to or draw from the financial accounts [0025] system for performing data transactions implements merchant communications features that … receives communications from merchants transmitting electronic data representing funds in response to one or more requested messages. [0056] The financial institution administering the card and/or financial account can receive the related transaction information from a payment processing service (e.g., PayPal™) that received a payment request for a transaction or can receive the related transaction information through direct (e.g., through network communications with the vendor) [0107] The card may be used by the customer to engage in transactions at a merchant's transaction site, which may be, for example, a point-of-sale system or a website, and the related transactional information may be communicated from the merchant or a payment processor through a network to the account management system [0216] in some transaction processing networks, requested transactions are transmitted from a point of sale system to network that processes the payment such by a payment processing provider and the network interacts with the account management system such as to approve the transaction and receive transaction related data.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Boal with Lange by providing a payment/transaction request from a merchant POS in order to create, offer and more efficiently administer financial accounts that provide discounts [Lange – 0003, 0056, 0107].



Claim 2. 

Boal in combination with the references taught in Claim 1 teach those respective limitations.  Boal further teaches:

wherein the at least one processor is further programmed or configured to:

(Boal – [0062] In other aspects, the invention encompasses data processing systems comprising logic modules implemented at least partially by one or more processors, as well as memories and other computer-readable media configured to carry out the foregoing steps. [0069] contextual transaction data 1345 may be transmitted directly or indirectly to any other data processing system, such as a receipt server (e.g., receipt server 1370), an offer server (e.g., offer server 1380); [0079-0080])


assign the at least one merchant redemption rule to at least one merchant redemption identifier, wherein the at least one merchant redemption voucher is generated by at least one of the transaction processing server and an issuer bank system based at least partially on a request comprising the merchant redemption identifier.  

(Boal – [0084] offer server 1380 simply identifies and provides information about offers in response to requests for offers. [0086] An offer can become activated in response to a number of triggering events, including upon recommendation by the offer recommendation component of offer server 1380, upon a consumer device 1305 requesting activation of an offer provided by offer server 1380…a digital coupon is generated on-demand, upon a retailer 1310 determining that a transaction involving the corresponding consumer entity record matches the conditions for an offer that has been activated for the consumer entity. [0091-0092] In various embodiments, one or more data processing systems or logic modules may be adapted to generate, select, modify, store, process and/or distribute receipts and/or offers to consumers and/or retailers… the offer server 1380 may generate, select, modify, store, process and/or distribute offers [0241] determining includes comparing information about the items specified by the item data of block 1910 to eligibility criteria associated with the activated offer(s). For example, the retailer may periodically receive offer metadata describing item identifiers for which various offers may be redeemed. The retailer may compare the item identifiers for each particular activated offer to item identifiers in the item data of the pending transactions. Those offers whose item identifiers match those of the pending transaction may be applied to the pending transaction. Of course, a wide variety of other criteria may also or instead be utilized to identify for which activated offers the pending transaction is eligible. [Fig. 13A])


Boal does not explicitly teach the following limitations, however Lange teaches:


receive, from the merchant, the at least one merchant redemption rule; and 

(Lange – [0193] FIG. 9 illustrates an embodiment of the components and processes of a merchant interface system allowing a merchant to set forth terms and conditions for partaking of an accepted merchant offer. At step 902, a merchant interface is implemented. In addition to the options and features described above, the merchant interface allows the merchant to set terms and conditions for one or more offers it intends to offer a user or a group of users, and includes these terms and conditions in any merchant over messages communicated to the account management system. The terms and conditions may include, for example, a maximum amount of savings or discount allotted for a particular timeframe, exempting certain products or categories of products from the applicable savings or discount, or any other rules or conditions. The terms and conditions may also set forth a termination or rescission right that would allow the merchant to revoke the discount or savings offer in the event the user abuses or otherwise violates the terms and conditions of the offer.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Boal with Lange by providing a payment/transaction request from a merchant POS in order to create, offer and more efficiently administer financial accounts that provide discounts [Lange – 0003, 0056, 0107].


Claim 3. 

Boal in combination with the references taught in Claim 1 teach those respective limitations.  Boal further teaches:


wherein the activation request is received from the customer through a mobile wallet application executing on a mobile device, and 

(Boal – [0679] Obtaining payment may include receiving a physical or electronic transfer of payment…obtaining any form of value from an electronic wallet. [0697] Offer server 510 receives and responds to offer related requests from client 520 and retail server 545 over one or more networks, such as the Internet…client 520 may request offer server 510 to provide a listing of available offers, search for an offer based on keywords, save a specified digital coupon to a consumer account for consumer 535, or print a specified coupon. In response, offer server 510 may retrieve any relevant offer data from data store 512, process the offer data as appropriate, and, based on that processing, formulate a response to the client. [0720] In an embodiment, client 520 is a wireless…phone…Client 520 is configured to execute instructions for a graphical coupon client interface by which the consumer  communicates with offer server 510. The coupon client interface may be provided by, for instance, a mobile application or a web application.)

wherein the at least one processor is further programmed or configured to: 

(Boal – [0062] In other aspects, the invention encompasses data processing systems comprising logic modules implemented at least partially by one or more processors, as well as memories and other computer-readable media configured to carry out the foregoing steps. [0069] contextual transaction data 1345 may be transmitted directly or indirectly to any other data processing system, such as a receipt server (e.g., receipt server 1370), an offer server (e.g., offer server 1380); [0079-0080])


determine if the merchant redemption voucher is available to the customer; 

(Boal – [0697] Offer server 510 receives and responds to offer related requests from client 520 and retail server 545 over one or more networks, such as the Internet…client 520 may request offer server 510 to provide a listing of available offers)


in response to determining that the merchant redemption voucher is available to the customer, activate the at least one merchant redemption voucher for use by the customer at the merchant; and 

(Boal - [0697] Offer server 510 receives and responds to offer related requests from client 520 and retail server 545 over one or more networks, such as the Internet…client 520 may request offer server 510 to provide a listing of available offers, search for an offer based on keywords, save a specified digital coupon to a consumer account for consumer 535, or print a specified coupon. In response, offer server 510 may retrieve any relevant offer data from data store 512, process the offer data as appropriate, and, based on that processing, formulate a response to the client…The offer server 510 sends web pages to a web browser executing at client 520 with instructions for causing the web browser to display various graphical interfaces related to viewing, selecting, printing, and/or saving coupons. [0698] Retail server 540 may, in turn, provide offer server 510 with data indicating consumer coupon redemptions; )


in response to determining that the merchant redemption voucher is unavailable to the customer, transmit, to the mobile wallet application, a notification that the merchant redemption voucher is unavailable.  

(Boal – [0562] if the non-auto-activated offer hold has expired on the digital receipt, then the consumer will be notified that the offer is no longer available. [0679] receiving a … electronic transfer of payment…obtaining any form of value from an electronic wallet. [0697] Offer server 510 receives and responds to offer related requests from client 520 and retail server 545 over one or more networks, such as the Internet…client 520 may request offer server 510 to provide a listing of available offers, search for an offer based on keywords, save a specified digital coupon to a consumer account for consumer 535, or print a specified coupon. In response, offer server 510 may retrieve any relevant offer data from data store 512, process the offer data as appropriate, and, based on that processing, formulate a response to the client…The offer server 510 sends web pages to a web browser executing at client 520 with instructions for causing the web browser to display various graphical interfaces related to viewing, selecting, printing, and/or saving coupons. [0699] offer server 510 may be configured to deny a client permission to print the coupon, in accordance with device-based, clientbased, or aggregate distribution limits. As another example, offer server 510 may be configured to deny a request to generate a coupon for a consumer if an equivalent coupon has already been generated from client 520. [0720] The coupon client interface may be provided by, for instance, a mobile application or a web application.)

Examiner Note: The consumer will be notified upon identification of offer unavailability. The response can be made to client 520 consisting of a coupon client interface tied to a mobile application which can be associated with an electronic wallet. 


Claim 4. 

Boal in combination with the references taught in Claim 1 teach those respective limitations.  Boal further teaches:
 
wherein the at least one processor is further programmed or configured to: 

(Boal – [0062] In other aspects, the invention encompasses data processing systems comprising logic modules implemented at least partially by one or more processors, as well as memories and other computer-readable media configured to carry out the foregoing steps. [0069] contextual transaction data 1345 may be transmitted directly or indirectly to any other data processing system, such as a receipt server (e.g., receipt server 1370), an offer server (e.g., offer server 1380); [0079-0080])


after determining the modified transaction amount, determine whether the merchant redemption voucher is depleted; and 

(Boal - [0138] optimizer 1583 may suggest a discount amount [0140] offer parameter optimizer 1583 may receive, and may analyze, contextual transaction data received directly or indirectly from a retailer or other terminal that is facilitating a consumer electronic transaction [0465] Item list 140 may include, in association with items 141-145, basket-level details such as the quantities of each item purchased, a price for each item, offer redemption data 170 for offers applied to the transaction, tax data, SKU numbers, and so forth. Payment data 190 may contain a list of each payment mechanism applied to the transaction, along with any balance remaining. [0542] a burn rate which considers the start date of an offer, the end date of the offer, and the inventory of activations or redemptions remaining for that offer.)


update or delete the merchant redemption voucher in at least one database in response to determining that the merchant redemption voucher is depleted.  

(Boal – [0685] offer server 510 may periodically provide retail server 540 with a table of account identifiers and newly associated or disassociated (depleted) digital coupon identifiers. Retail server 540 may then update a local database based on the coupon availability data.)


Claim 5. 

Boal in combination with the references taught in Claim 1 teach those respective limitations.  Boal further teaches:


wherein the activation request comprises a token corresponding to the account identifier, and 

(Boal – [0086] An offer can become activated in response to a number of triggering events, including upon recommendation by the offer recommendation component of offer server 1380, upon a consumer device 1305 requesting activation of an offer provided by offer server 1380; [0481] The consumer completes shopping and identifies themselves using a retailer's pin-pad by entering a phone number or email identifier and/or swiping a loyalty card or a credit card…The consumer views offers presented in the receipt and may activate offers for future use. [0482] The pin-pad will send the consumer's information, like their loyalty identifier, phone number, email identifier, or a token based on the Payment Card Number (PAN) to the local server.)

wherein the at least one processor is further programmed or configured to: 

(Boal – [0062] In other aspects, the invention encompasses data processing systems comprising logic modules implemented at least partially by one or more processors, as well as memories and other computer-readable media configured to carry out the foregoing steps. [0069] contextual transaction data 1345 may be transmitted directly or indirectly to any other data processing system, such as a receipt server (e.g., receipt server 1370), an offer server (e.g., offer server 1380); [0079-0080])


validate the activation request based at least partially on the token; and 

(Boal – [0236] The retailer may explicitly request that the server resolve the consumer entity for the consumer, or resolving the consumer entity may be a step performed by the server in response to other requests that include credential data. For example, the retailer may include the credential data in a request to the server to provide activated offer(s) or eligible activated offer(s) [0482] The pin-pad will interact with the local server located within retailer environment to identify a consumer and retrieve their digital receipt preferences. The pin-pad will send the consumer's information, like their loyalty identifier, phone number, email identifier, or a token based on the Payment Card Number (PAN) to the local server. The local server will try to identify the consumer and send their digital preference back to the pin pad. The local server is synchronized with the offer distributor's central consumer database periodically.)

in response to validating the activation request, activate the at least one merchant redemption voucher for use by the customer at the merchant.  

(Boal – [0240] In an the embodiment, the offer server may respond to the retailer with a list of activated offer identifiers. Alternatively, the offer server may perform subsequent steps based on the identified activated offers, without providing the complete set of activated offers to the retailer. [0488] Any offers activated by the consumer are sent to each retailer's offer management system in the central sales hub, so as to allow them to be redeemed.)

Claim 6. 

Boal in combination with the references taught in Claim 1 teach those respective limitations.  Boal further teaches:

wherein activating the at least one merchant redemption voucher for use by the customer at the merchant comprises 

(Boal - [0086] An offer can become activated in response to a number of triggering events, including upon recommendation by the offer recommendation component of offer server 1380, upon a consumer device 1305 requesting activation of an offer provided by offer server 1380)

setting an expiration time for the at least one merchant redemption voucher.  

(Boal – [0128] offer definition interface 1584 is a simple interface in which an offer provider inputs a title, description, a set of UPC codes or family codes, an expiration date [0291] each activated offer record may be marked with status indicators such as redeemed, available, expired, and so forth, to enforce distribution limits on the digital offers and/or digital content. [0500] an offer distribution system sends regular messages and notifications for coupons that are expiring [0818] In an embodiment, the method further comprises, based on the value selection scheme, varying one or more of: …  an expiration date of the dynamic offer)


Claim 7. 


Boal in combination with the references taught in Claim 1 teach those respective limitations.  Boal further teaches:


swiping or inserting a physical payment card associated with the account identifier, transmitting an electronic request from a mobile wallet application executing on a mobile device, inputting the account identifier or an associated account identifier into a graphical user interface, or any combination thereof.  

(Boal – [0250] receiving, at the retailer, payment details for the consumer. Payment details include at least a payment provider identifier and credential(s) by which the payment provider may locate a payment account number for the consumer, such as an account identifier and/or pass phrase. Receiving payment details as described here and in other flows may comprise, for instance, the consumer or an attendant swiping a credit card in a credit card reader coupled to a checkout terminal [0482] The consumer completes shopping and identifies themselves using a retailer's pin-pad by entering a phone number or email identifier and/or swiping a loyalty card or a credit card. [0679] A transaction as used herein refers to the act of a retailer such as retailer 545 obtaining payment for the provision of, or the formation of a contract to provide, certain product( s) and/or service(s ). Obtaining payment may include receiving a physical or electronic transfer of payment, debiting an account, obtaining a hold on funds, securing funds in escrow, obtaining points or other non-monetary value from an account or escrow or other transfer, or obtaining any form of value from an electronic wallet. A transaction is initiated by a consumer's selection of products or services to purchase. Products and purchases are collectively referred to herein as "items." The consumer may signal this selection by initiating a checkout process by, for example, bringing selected products to terminal 542. The checkout process may involve the consumer providing retailer 545 with any information necessary to complete the transaction, such as account or wallet information, billing particulars and/or delivery instructions.)

Boal does not explicitly teach the following limitations, however Lange teaches:

wherein the transaction request is initiated by the customer by at least one of the following: 

(Lange – [0056] The financial institution administering the card and/or financial account can receive the related transaction information from a payment processing service (e.g., PayPal™) that received a payment request for a transaction or can receive the related transaction information through direct (e.g., through network communications with the vendor) [0107] The card may be used by the customer to engage in (initiate) transactions at a merchant's transaction site, which may be, for example, a point-of-sale system or a website, and the related transactional information may be communicated from the merchant or a payment processor through a network to the account management system [0216] in some transaction processing networks, requested transactions are transmitted from a point of sale system to network that processes the payment such by a payment processing provider and the network interacts with the account management system such as to approve the transaction and receive transaction related data.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Boal with Lange by providing a payment/transaction request from a merchant POS in order to create, offer and more efficiently administer financial accounts that provide discounts [Lange – 0003, 0056, 0107].


Claim 8. 

Boal in combination with the references taught in Claim 1 teach those respective limitations.  Boal further teaches:


wherein the at least one processor is further programmed or configured to: 

(Boal – [0062] In other aspects, the invention encompasses data processing systems comprising logic modules implemented at least partially by one or more processors, as well as memories and other computer-readable media configured to carry out the foregoing steps. [0069] contextual transaction data 1345 may be transmitted directly or indirectly to any other data processing system, such as a receipt server (e.g., receipt server 1370), an offer server (e.g., offer server 1380); [0079-0080])


receive, from an issuer bank system associated with the account identifier, a request to issue the at least one merchant redemption voucher; 

(Boal - [0107] System 1400 may include a number of different payment systems 1450, each configured to authorize and process payments using different payment mechanisms. For example, system 1400 may include payment systems 1450 from different credit and/or debit card processors, online payment processors, banks…payment system 1450 is additionally configured as an intermediary between retailers 1410 and transaction aggregation system 1350 and/or offer server 1380  [0109] payment system 1450 additionally facilitates the redemption of offers based on transaction details received from retailer 1410. For example, payment system 1450 may identify a consumer entity associated with a transaction and access offer activation data for that consumer entity. Prior to authorizing and processing payment, payment system 1450 may automatically apply to the transaction any activated offers for items being purchased in the transaction. If payment is authorized, payment system 1450 then returns offer redemption information to the retailer 1410 so that the retailer 1410 may request reimbursement for the redeemed offer and, if necessary, provide the consumer with any additional items to which the consumer may be entitled as a result of redeeming the offer.  [0111] payment system 1450 may allow an issuing bank, offer provider, or other third-party to analyze transactions and inform payment system 1450 when an offer should be applied.)


    PNG
    media_image1.png
    765
    1024
    media_image1.png
    Greyscale


in response to receiving the request from the issuer bank, validate the at least one merchant redemption voucher; and 

(Boal - [0109] payment system 1450 additionally facilitates the redemption of offers based on transaction details received from retailer 1410. For example, payment system 1450 may identify a consumer entity associated with a transaction and access offer activation data for that consumer entity. Prior to authorizing and processing payment, payment system 1450 may automatically apply to the transaction any activated offers for items being purchased in the transaction. If payment is authorized, payment system 1450 then returns offer redemption information to the retailer 1410 so that the retailer 1410 may request reimbursement for the redeemed offer and, if necessary, provide the consumer with any additional items to which the consumer may be entitled as a result of redeeming the offer.)


associate at least one merchant redemption identifier with the account identifier in response to validating the at least one merchant redemption voucher.  


(Boal - [0109] payment system 1450 additionally facilitates the redemption of offers based on transaction details received from retailer 1410. For example, payment system 1450 may identify a consumer entity associated with a transaction and access offer activation data for that consumer entity. Prior to authorizing and processing payment, payment system 1450 may automatically apply to the transaction any activated offers for items being purchased in the transaction. If payment is authorized, payment system 1450 then returns offer redemption information (merchant redemption identifier) to the retailer 1410 so that the retailer 1410 may request reimbursement for the redeemed offer and, if necessary, provide the consumer with any additional items to which the consumer may be entitled as a result of redeeming the offer.)


Claim 9. 

Boal in combination with the references taught in Claim 8 teach those respective limitations.  Boal further teaches:


wherein the at least one merchant redemption identifier is embedded in at least one barcode, and 

(Boal – [0234] receiving, at the retailer, item data that specifies one or more items that a consumer intends to purchase in a pending transaction. The item data comprises basket-level details for the one or more items, including any suitable item identifiers. Item identifiers may include, without limitation, UPC symbols, RFIDs, NFC tokens, barcodes, part numbers, service codes, and so forth. As described herein, the item data may be received through a point-of-sale checkout terminal, retailer website, or other endpoint through which the retailer is capable of conducting a transaction. [0241] determining includes comparing information about the items specified by the item data of block 1910 to eligibility criteria associated with the activated offer(s). For example, the retailer may periodically receive offer metadata describing item identifiers for which various offers may be redeemed. The retailer may compare the item identifiers for each particular activated offer to item identifiers in the item data of the pending transactions. Those offers whose item identifiers match those of the pending transaction may be applied to the pending transaction.)

Examiner Note: Spec 0056 “The term "merchant redemption identifier," as used herein, refers to an identifier that is associated with one or more merchant redemption rules.”.  Spec 0061 “Merchant redemption identifiers 116 may include, for example, one or more strings of alphanumeric characters, codes, or any other type of identifier…a merchant redemption identifier may be associated with metadata such as, for example, a voucher style (e.g., one or more colors, font types, or the like that define how a merchant redemption voucher appears in a mobile wallet application), a voucher name, a voucher history (e.g., how many previous vouchers of that type have been issued), an issuer bank BIN, and/or the like.)

wherein the activation request is initiated by scanning the at least one barcode at the merchant point-of-sale system.  

(Boal – [0131] Offer server 1550 may further comprise an activation engine 1580c. Activation engine 1580c receives requests from consumer devices 1505 to activate offers… automatic activation may be triggered by requests from offer providers and/or retailers, or in response to various rules such as described elsewhere in this disclosure. [0234] receiving, at the retailer, item data that specifies one or more items that a consumer intends to purchase in a pending transaction…Item identifiers may include, without limitation, UPC symbols, RFIDs, NFC tokens, barcodes…item data may be received through a point-of-sale checkout terminal, retailer website, or other endpoint through which the retailer is capable of conducting a transaction. [0235] the retailer may explicitly prompt the consumer to provide credential data for the purpose of redeeming offers that have been activated for the consumer. Credential data
may be collected via any suitable interface that is connected to the endpoint with which the consumer is interacting. Example interfaces include, without limitation, a card swiper, NFC reader, smartphone, checkout register, and web site. [0772] data processing systems that may be in communication with a data processing system deployed in a retailer or other commercial facility include a peripheral device, such as a cash register, a coin dispenser, a credit card reader, a barcode scanner, a printer, a document scanner, an RFID receiver configured to receive payment-related information from an RFID-enabled device, an image recognition device capable of identifying an object, a photo camera, or a video camera.)

Claim 10. 

	Rejected using the same rationale as Claim 1.

Claim 11. 

	Rejected using the same rationale as Claim 2.

Claim 12. 

	Rejected using the same rationale as Claim 3.

Claim 13. 

	Rejected using the same rationale as Claim 4.

Claim 14. 

	Rejected using the same rationale as Claim 5.

Claim 15. 

	Rejected using the same rationale as Claim 6.

Claim 16. 

	Rejected using the same rationale as Claim 7.

Claim 17. 

	Rejected using the same rationale as Claim 8.

Claim 18. 

	Rejected using the same rationale as Claim 9.

Claim 19. 

Boal teaches the following limitations:

at least one non-transitory computer-readable medium including program instructions that, when executed by at least one processor, cause the at least one processor to:   

(Boal – [0062] In other aspects, the invention encompasses data processing systems comprising logic modules implemented at least partially by one or more processors, as well as memories and other computer-readable media configured to carry out the foregoing steps. [0740] Data processing system 900 may also include a main memory 906, such as a dynamic memory designed to provide higher data access speeds, coupled to bus 902 for storing information and instructions to be executed by processor 904. [0754] non-transitory media that store data and/or instructions that cause a machine to operate in a specific fashion. [0746])

The remainder is rejected using the same rationale as Claim 1.



Conclusion
The prior art made of record, and not relied upon, considered pertinent to applicant' s disclosure or directed to the state of art is listed on the enclosed PTO-892.  
The following is a brief description for relevant prior art that was cited but not applied:	

Ocher (US 20140081729) provides a method for providing customer discounts.

Kuhn (US 20160055513) provides a method for activating offers with a digital wallet application.

Gilman (US 20120271697) provides methods and systems for using a financial transaction card number system of a payment processing network as part of offer and gift distribution, verification and redemption systems.

Beck (US 20130191213) provides a computing apparatus configured to formulate and adjust offers to users of mobile devices that are configured to capture identification information of products, such as UPC codes.

Heitmueller (US 20130211890) provides a computing apparatus configured to formulate and adjust offers to users of mobile devices that are configured to capture identification information of products, such as UPC codes.


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULMAJEED AZIZ whose telephone number is (571)270-5046.  The examiner can normally be reached on M-F 7-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571-270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDULMAJEED AZIZ/Examiner, Art Unit 3695